Concurring Opinion by
Mr. Justice Eagen :
I agree that due process was violated in this case and, therefore, the decree entered below must be vacated. This is so because no prior notice of the proceedings was given to the defendants and all opportunity to be heard was denied before the court acted. The existing circumstances did not justify such procedure.
Equally important is the fact that no record was made of the hearing in the court which issued the injunction. Who testified and what testimony was given is left to guess and conjecture. Whether or not the court acted within permissible legal and constitutional limits is impossible to determine.
I would not only vacate the decree, but also would remand the record with directions to the court below to promptly conduct a hearing in accordance with the requirements of due process.
Mr. Chief Justice Bell and Mr. Justice Jones join in this concurring opinion.